Judgment, Supreme Court, New York County (Louis B. York, J.), entered December 6, 2007, dismissing the action, and bringing up for review an order, same court and Justice, entered November 28, 2007, which granted defendant’s motion for summary judgment, unanimously affirmed, with costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
This action for reformation sought a $5 million reduction in the selling price of several floors of a commercial condominium building based on the seller’s alleged failure to disclose certain utility charges. The court correctly interpreted the unambiguous provisions (see White v Continental Cas. Co., 9 NY3d 264, 267 [2007]) in the contract between these sophisticated parties in finding plaintiff’s claims barred by, inter alia, the specific disclaimer regarding expenses and income (see generally Danann Realty Corp. v Harris, 5 NY2d 317 [1959]), the *425disclaimer of reliance, and the acknowledgment that plaintiff had been afforded the opportunity to conduct its own investigation. The evidence did not support plaintiffs contention that the disclaimers should be circumvented by any alleged disparity of knowledge between the parties.
We have considered plaintiffs other contentions and find them unavailing. Concur—Lippman, EJ., Tom, Williams and Acosta, JJ.